Case 1:19-cv-06993-GBD Document 31 Filed 01/07/21 Page 1 of 2

     

BRADY McGUIRE & STEINBERG,
ATTORNEYS-AT-LAW
303 SOUTH BROADWAY

MATTHEW G. McGUIRE
PARTNER

JAMES M. STEINBERG

PARTNER TELEPHONE (914) 478-4293

FACSIMILE (914) 478-4142
WWW.BRADYMCGUIRESTEINBERG.COM

SUITE 234 * JA N : D5, RETIRED
TARRYTOWN, NEW YORK 10591” L094
: j

= Cc “oy

£

Pon

' ROBERT D. BRADY

PATRICK McHUGH
OF COUNSEL

PETER T. SHERIDAN

BEVERLY G. ROSELL OF COUNSEL
LEGALASSISTANT
Direct EMAIL james@bradymeguiresteinberg.com CONNECTICUT OFFICE
$95 SUMMER STREET
2nd FLOOR
January 6, 2021 STAMFORD, CT 06901

TELEPHONE (203) 403-2217

Via ECF Filing Only

. Sf iy x Ep
The Honorable George B. Daniels f LO ED
United States District Court t /
500 Pearl Street Tier Nc i
New York, New York 10007 220g "y 20
» 20 )
Re: Health & Welfare Fund of the U.F.C.W. <7 at

 

Local 2013 v. SP Plus Corporation OF
Civil Case No. 19-CIV-6993 (GBD) rere

 

Dear Judge Daniels:

Our office represents Plaintiff Health & Welfare Fund of the United Food & Commercial
Workers Local 2013, AFL-CIO in connection with the above-captioned matter which is currently
scheduled for an initial pretrial conference on January 20, 2021 at 9:30 a.m. The purpose of this
correspondence is to provide Your Honor with a further status report and to request another
adjournment of the conference for the reasons explained hereafter. Opposing counsel, Lisia
Leon, joins in making this report and request.

This action was commenced by Plaintiff pursuant to ERISA and the LMRA to compel an
audit of Defendant’s payroll records in order to determine whether the proper amount in fringe
benefit contributions was remitted for the period of January 1, 2015 through December 31, 2016,
and to compel, to the extent Plaintiff contends there is a deficiency, payment of any deficiency
which is scheduled after the audit has been completed. In connection with the audit process,
Defendant SP Plus Corporation produced the documents requested by Plaintiff’s auditor. In
order to complete the audit procedures and issue a report, the auditor must review the remittance
reports which accompanied the initial contribution payments for the period in question.
Electronic copies of these records were maintained on the Fund Office’s computer server which
continues to be inoperative. Efforts, to date, by Plaintiff’s IT department to repair the server
have been unsuccessful. Accordingly, a search of paper copies of records is underway in the

 

 
Case 1:19-cv-06993-GBD Document 31 Filed 01/07/21 Page 2 of 2

hope of locating these remittance forms. Yesterday, Ms. Leon and I spoke and she was able to
facilitate the production of quarterly payroll tax returns and employee rosters (in excel format)
which may alleviate the need to review the remittance forms.

Although the parties recognize that this process has taken quite some time, the Court is
apprised that we have been working diligently and in a cooperative manner in order to conclude
the audit process and issue a report. At this time, we respectfully suggest that the Court adjourn
the initial conference for another 45 days since we anticipate this time being enough to complete
the audit, issue a report and engage in productive discussions that may result in the formal
resolution of this case.

In the event that you have any questions, kindly contact the undersigned.
Respectfully submitted,
bs Games M. Stenberg
James M. Steinberg, Esq.
ce: Lisia Leon, Esq.

Ms. Jackie Dowling
Ms. Megan Bellew

 
